BOUDREAU, V.C.J.,
dissenting
¶ 1 I respectfully dissent. I do not view the holdings in Timmons and Fleming and Benson as inconsistent. Timmons held that the post-judgment interest rate in effect at the time of the judgment’s rendition does not vary with any subsequent changes in the statutory rate level. Both Fleming and Benson addressed statutes that directed the assessment of interest from the time the suit was commenced to the date of the verdict. The court held in both cases that, when interest is allowed as an item of cost rather than an element of recovery, the interest statute is procedural rather than substantive. Accordingly, both cases held that the interest statute could be applied retroactively notwithstanding that the action in each case was commenced prior to the effective date of the Act. However, neither case receded from the view in Timmons that no term of a judgment can be affected by after-enacted legislation.